Citation Nr: 9931261	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
low back disability prior to August 11, 1993.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 until July 
1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1991 of the Chicago, Illinois Regional 
Office (RO) which increased the evaluation for the service-
connected lumbosacral strain to 10 percent, effective from 
May 13, 1991, the date of the increased rating claim.  
Thereafter, in a rating decision dated in February 1999, the 
RO increased the evaluation for the service-connected low 
back disability to 40 percent, effective from August 11, 
1993.  

This case was remanded by a decision of the Board dated in 
August 1997 and is once again before the signatory Member for 
appropriate disposition.  

In the Informal Hearing Presentation of September 1999, the 
representative has raised the issue of special monthly 
compensation due to right foot drop.  However, this matter is 
not properly before the Board for appellate review and it is 
referred to the RO for additional consideration.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant a higher rating.  It is contended 
that his everyday motions are severely restricted on account 
of pain, and include an inability to sit or stand for any 
extended period of time.  The veteran maintains that his back 
pain radiates into his lower extremities and that he is 
severely limited in the type of jobs he can obtain and 
perform due to service-connected back disability.  The 
representative asserts that the VA has determined that disc 
pathology is related to the service-connected low back 
disorder for which the appellant should also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and that evidence of 
severe disability dates back to the claim received in May 
1991.  

As noted in the Board's Remand dated August 1997 a 
determination as to whether objectively demonstrated low back 
degenerative arthritis and degenerative disc disease warrants 
service connection is inextricably intertwined with the 
issues on appeal.  While the etiology of the low back 
degenerative arthritis and degenerative disc disease was 
addressed by clinical opinion on VA examination in December 
1998, the RO has not adjudicated whether they are part of or 
etiologically related to the veteran's service-connected 
lumbosacral strain.  

In view of the foregoing, the case is Remanded for the 
following action:

1.  The RO should adjudicate the 
inextricably intertwined issues of 
entitlement to service connection for the 
veteran's lumbar osteoarthritis and 
lumbar disc disease claimed as caused or 
aggravated by the veteran's service-
connected lumbosacral strain.  See Allen 
v. Brown, 7 Vet.App. 439, 448-449 (1995).  
The veteran and his representative should 
be provided notice of the determinations 
and his appellate rights, and afforded 
the appropriate opportunity to respond.

2.  If service connection is established 
for either lumbar osteoarthritis or 
lumbar disc disease, the RO should 
readjudicate the claims for entitlement 
to an evaluation in excess of 10 percent 
for low back disability prior to August 
11, 1993, and entitlement to an increased 
rating for low back disability, currently 
evaluated as 40 percent disabling.  If 
the benefits sought are not granted, he 
veteran and his representative should be 
provided a supplemental statement of the 
case reflecting readjudication of the 
issues, and afforded the appropriate 
opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




